UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7174



MARCELINO ABREU,

                                             Petitioner - Appellant,

          versus


C. J. DEROSA, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-456-7)


Submitted:   November 19, 2003            Decided:   December 4, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marcelino Abreu, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marcelino Abreu, a federal prisoner, appeals the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).   Because Abreu is incarcerated in New Jersey, the

district court in Virginia had no jurisdiction over his § 2241

petition. To the extent the district court considered the petition

as a motion under 28 U.S.C. § 2255 (2000), the court correctly

concluded it was subject to dismissal as successive.        Accordingly,

we affirm the district court’s order. We decline to authorize Abreu

to file a successive petition. See United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003), cert. denied,         U.S.      , 2003 WL

22232622 (U.S. Nov. 3, 2003) (No. 03-6548).      We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Abreu v. Derosa, No. CA-03-

456-7 (W.D. Va. July 21, 2003).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                               AFFIRMED




                                   2